 FLEETBOSTON PAVILION 655DLC Corp. d/b/a FleetBoston Pavilion and Interna-tional Alliance of Theatrical Stage Employees and Moving Picture Technicians and Allied Crafts of the United States and its Territories and Canada, Petitioner.  Case 1ŒRCŒ21210 March 16, 2001 DECISION AND CERTIFICATION OF REPRESENTATIVE BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND WALSH The National Labor Relations Board, by a three-member panel, has considered objections to an election held on August 28, 2000, and the hearing officer™s report recommending disposition of them.  The election was conducted pursuant to a Decision and Direction of Elec-tion issued by the Regional Director on July 24, 2000.  The tally of ballots shows 29 for and 0 against the Peti-tioner, with 1 challenged ballot, which was insufficient to affect the results. The Board has reviewed the record in light of the ex-ceptions and briefs, and adopts the hearing officer™s rec-ommendations1 only to the extent consistent with this Decision and Certification of Representative. 1.  The Employer operates an outdoor entertainment venue in Boston, Massachusetts, known as the FleetBos-ton Pavilion (Pavilion).  The Employer and the Peti-tioner™s Local 11 are parties to a collective-bargaining agreement covering half the stagehands working at any given time at the Pavilion.  The election was held in a unit of all the Employer™s stagehands. In Objection 1, the Employer contends that it was ob-jectionable conduct for the Petitioner to promise during its campaign, to negotiate a collective-bargaining agree-ment that would base entitlement to work on the amount of time the employee had worked for the Employer at the Pavilion.  We agree with the hearing officer that the Peti-tioner™s conduct was not objectionable and that the Em-ployer™s reliance on Alyeska Pipeline Service Co., 261 NLRB 125 (1982), to support its argument that Objection 1 be sustained, is misplaced.  However, we do not agree with his distinguishing of Alyeska from this case on the basis that Alyeska involved ﬁintra-unit discrimination.ﬂ The Board has held that  Employees are generally able to understand that a un-ion cannot obtain benefits automatically by winning an election but must seek to achieve them through collec-tive bargaining.  Union promises . . . are easily recog-nized by employees to be dependent on contingencies beyond the Union™s control and do not carry with them the same degree of finality as if uttered by an employer who has it within his power to implement promises or benefits. [Smith Co., 192 NLRB 1098, 1101 (1971).]                                                                                                                      1 In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendation to overrule the Employer™s Objections 2 and 4. Alyeska represents a limited exception to this general rule.  In Alyeska, the union controlled ﬁall access to con-struction jobs in Alaskaﬂ for the employees participating in the election.2  Therefore, when the union suggested that the only way employees could obtain a union card was by voting for the union in the upcoming election, and that ﬁthose fortunate enough to possess a Local 1547 membership card would be in an extremely favorable priority position [when it came to hiring] compared with those lacking a card,ﬂ3 it was clear not only that the union was promising to grant members an advantage over nonmembers in obtaining jobs, but also that the union had the power to effectuate that promise.  In Station Op-erators, Inc., 307 NLRB 263 fn. 1 (1992), the Board made clear that the holding in Alyeska was tied to its special facts:  In Alyeska Pipeline, the Board found that a union en-gaged in objectionable conduct by suggesting during an election campaign that members would have an advan-tage over nonmembers in obtaining jobs through the union™s exclusive hiring hall.  The situation here is not akin to the hiring hall context[] in [Alyeska], where the union controlled access to jobs.  In addition, the Peti-tioner™s letter does not promise to represent or treat members differently from nonmembers, but rather sets forth the benefits that allegedly could be obtained from collective bargaining and union membership.  Such statements do not exceed the bounds of privileged campaign propaganda.  Here, unlike Alyeska, the Union does not maintain ex-clusive control of staffing and referrals.  Rather, hiring procedures for the Pavilion would be subject to the col-lective-bargaining process.  In addition, the Union™s promise was made to all employees without reference to union membership or support.  Under these circum-stances, we agree with the hearing officer that Objection 1 should be overruled. 2.  Objection 3 alleges that the Petitioner™s designation  of Local 11 President Robert P. Volosevich as the Peti-tioner™s election observer was objectionable because he was (1) not an employee of the Employer and (2) respon-sible for referring eligible voters for work at FleetBoston Pavilion and other venues where Local 11 supplies em-ployees.  2 261 NLRB at 127. 3 Id. at 126. 333 NLRB No. 79  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656We agree with the hearing 
officer that Volosevich™s 
serving as the Petitioner™s observer during the election 
did not constitute objectionable conduct.
4  First, Vo-losevich had worked frequently for the Employer until 
about 4 years ago when he sustained a back injury on the 
job.  Indeed, Volosevich is scheduled to undergo surgery 
in the near future which, if
 successful, will allow him to 
resume the work he had performed for the Employer.  In 
view of Volosevich™s employment history with the Em-
ployer, he was capable, as el
ection observers must be, of 
properly identifying the employees who came to vote. 
Further, contrary to the Employer™s contention, the 
evidence established that Volosevich played no role in 
the hiring hall™s referral of employees for work and that 
there was no opportunity for him to exert potential or 
actual coercion over the voting preferences of the em-
ployees in the unit.  It is the duty of Local 11™s business 

manager, not its president, to operate the hiring hall and 

to assign work.  The only 
evidence the Employer could 
offer to show that Volosevich had any control over the 
hiring hall or assignment of work was a vague statement 
in the Local™s constitution that the president is obligated 
to ﬁsee that all officers perf
orm their respective duties.ﬂ  
From this single statement, the Employer asserts that 
because Volosevich was responsible to see that other 
officers, including the business manager, performed their 
duties he was ultimately responsible for the business 
manager™s assignment of work.  This falls far short of 
establishing that Volosevich controlled the assignment of 
work to unit employees. 
Finally, there is no contenti
on that Volosevich engaged 
in any misconduct or electioneering during his tenure as 

the Petitioner™s election observer, and there is no evi-
dence that Volosevich™s participation as an observer re-
sulted in any prejudice to the fairness of the election.  For 
all these reasons, we agree w
ith the hearing officer that 
Objection 3 should be overruled. 
3.  The hearing officer found, in agreement with the 
Regional Director in her Decision and Direction of Elec-
tion, that the Employer™s contract with Local 11 was an 
unlawful members-only agreement
.5  On that basis alone, 
he recommended that the election be set aside and a new 
election directed.   We reverse.  Contrary to the hearing 
officer, we find that the Empl
oyer™s contract with Local 
                                                          
                                                           
4 In agreeing with the hearing officer that Objection 3 should be 
overruled, we do not rely on fn. 11 of the hearing officer™s report. 
5 The Regional Director found that
 the contract between Local 11 
and the Employer was an ﬁunlawful 
‚members only™ agreementﬂ and as 
such was not a bar to an election 
where the International is the Peti-
tioner.  In denying the Employer™s 
request for review of the Regional 
Director™s decision, the Board found it unnecessary to decide if the 
ﬁmembers onlyﬂ contract was an unlawful agreement because ﬁin either 
event it does not constitute a bar to the instant petition.ﬂ 
11 is not a proper basis on which to set this election 
aside. First, The Employer did not
 object to the election 
based on the hiring hall relationship between Local 11 
and the Employer.  Therefore, the issue was not before 
the hearing officer.  As
 the Board stated in 
Precision Products Group, 
319 NLRB 640, 641 (1995), a hearing 
officer lacks authority to ﬁc
onsider issues that are not 
reasonably encompassed with
in the scope of the objec-
tions that the Regional Dir
ector set for hearing.ﬂ  In 
Iowa 
Lamb Corp
., 275 NLRB 185 (1985), the hearing officer 
asserted that ﬁthe absence of
 a specific objection did not 
foreclose considering the con
duct as objectionable,ﬂ and 
the Board responded as follows: 
 The Petitioner did not allege that the statement was ob-
jectionable, the Regional Director did not identify it as 
an issue in his order directing hearing, and at the hear-
ing the hearing officer did not inform the parties he 
would consider it in his report.  Further, based on our 
review of the record, we find that the issue was not 
fully litigated.  We therefore conclude that the hearing 
officer erred in considering an issue that was not liti-
gated and was wholly unrelated to the issues set for 
hearing. 
 As in Iowa Lamb
, the Employer did not allege the hir-
ing hall arrangement between Local 11 and the Employer 
as an objection and, in fact, maintained throughout the 
hearing and in its briefs that its historic bargaining rela-
tionship with Local 11 was lawful.
6  In her order direct-
ing hearing, the Regional Director did not identify the 

hiring hall relationship as an issue to be addressed at the 
hearing.  The hearing officer 
did not inform the parties at 
the hearing that he intended to consider the hiring hall 
relationship in his report. 
We further find that the lawfulness or unlawfulness of 
the Employer™s historic bargaining relationship with Lo-

cal 11 is unrelated to the issues set for hearing by the 
Regional Director.  The fact that some evidence admitted 
in support of Objection 1 (the International™s promises on 

job referral) and Objection 3 (the International™s ob-
server) may have peripherally touched on the hiring hall 
arrangement does not mean that the historic hiring hall 
relationship is ﬁsufficiently related to the objections set 
for hearing,ﬂ as the hearing 
officer found.  To the con-
trary, we find that the legality of the arrangement is not 
reasonably encompassed with
in the scope of the objec-
tions set by the Regional Director for hearing. 
 6 Further, in its exceptions to the hearing officer™s report, the Em-
ployer admits that ﬁthe hearing of
ficer™s decision to set aside the elec-
tion [because of the hiring hall rela
tionship between the Employer and 
Local 11] was seriously flawed.ﬂ 
 FLEETBOSTON PAVILION 657In addition, as in 
Iowa Lamb, 
the issue on which the 
hearing officer recommended setting aside the election 
was not fully litigated.  In fact, the hearing officer limited 
the evidence on the hiring hall to that which would aid in 
a determination of whether the then-current hiring hall 
system was different from the system ﬁpromisedﬂ by the 
International in its campaign literature, and whether Lo-

cal 11 President Volosevich had any role in assigning 
work through the hall.  The hearing officer did not admit 
evidence on whether the hiring hall arrangement was 
lawful or unlawful.  The ma
tter, therefore, cannot serve as the basis for setting the election aside.  The hearing 
officer™s reliance on American Safety Equipment Corp
., 
234 NLRB 501 (1978), is misp
laced.  That case involves 
the duty of a Regional Direct
or to consider evidence pre-
sented to him during the administrative investigation of 
the objections.  As the Boar
d made clear in its subse-
quent decisions in 
Iowa Lamb 
and 
Precision Products
, once the objections are at the hearing stage, the parties 
are entitled to fair notice of the matters that can serve as 
the basis for setting the electi
on aside.  Accordingly, we 
shall issue a certification of representative. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED that a majority of the valid ballots 
have been cast for the International Alliance of Theatri-

cal Stage Employees and M
oving Picture Technicians 
and Allied Crafts of the United States and its Territories 
and Canada, and that it is the exclusive collective-
bargaining representative of 
the employees in the follow-
ing appropriate unit: 
 All full-time, regular part-
time, and on-call stage hands, 
stage electricians, stage carpenters, dimmer board per-

sons, stage riggers, property persons, loaders and 
unloaders, spotlight operators, cue persons, and sound 
persons employed by the Employer at its FleetBoston 
Pavilion in Boston, Massac
husetts, but excluding all 
other employees, guards, and supervisors as defined in 
the Act. 
   